    Case 3:18-cv-00097-GEC Document 18 Filed 01/30/19 Page 1 of 1 Pageid#: 100


`
                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                          CHARLOTTESVILLE DIVISION


                                                         Action No: 3:18CV00097
    MICHAEL DONALDSON                                    Date: 01/30/2019
    vs.                                                  Judge: Hon. Glen Conrad
                                                         Court Reporter: Mary Butenschoen
    TRAE FUELS LLC et al
                                                         Deputy Clerk: Susan Moody



    Plaintiff Attorney(s)                        Defendant Attorney(s)
    Jack Jarrett, Esq.                           Lars Liebeler, Esq.
                                                 Jackson Nichols, Esq.



                                    LIST OF WITNESSES

    PLAINTIFF/GOVERNMENT:                         DEFENDANT:
    N/A                                           N/A



PROCEEDINGS:
All parties present by counsel for telephonic oral argument on Motion to Dismiss For Failure to
State a Claim– docketed at #12

Oral Argument/Rebuttal/Comments by Court – Order to follow in near future


Time in Court: 11:00-11:40 am, 40 mins.
